DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEIN (Fig. 6a).
Regarding claim 1, KLEIN (Fig. 6a) discloses an apparatus comprising a submount (62), first (left 69) and second (right 69) leads extending from a first side (upper side of 62) of the submount (62) and configured to provide RF signal connections (the signal applying to the leads 69) to one or more transistor dies (63) on a surface of the submount (62), and at least one rivet (67s) attached to the surface of the submount (62) between the first (left 69) and second (right 69) leads on the first side (upper side of 62).
Regarding claim 10, wherein one or more corners (upper corners and lower corners of 62) of the first side (upper side of 62) of the submount (62) are free of rivets.
Regarding claim 11, wherein the first lead (left 69) extends to the one (lower left corner) or more corners (four corners) of the first side (upper side of 62) of the submount (62).
Regarding claim 12, KLEIN (Fig. 6a) further comprising one or more non-RF leads (65) extending from the one or more corners (upper right corner) of the first side (upper side of 62) of the submount (62).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIN (Fig. 6a).
KLEIN (Fig. 6a) discloses all the limitations in the claims except for that the one or more transistor dies are configured to operate in at least a portion of one or more of the 2.5-2.7 GHZ, 3.4-4.2 GHZ, or 5.1-5.8 GHZ frequency bands and frequency above 10 GHZ. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific operating frequencies for the one or more transistor dies, since they are based on the routine experimentation to obtain the optimum operating parameters. 

Allowable Subject Matter
Claims 4-9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2, 3, 15, 20, 23, 32-34, 38, 39 and 44-58 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843